AO 2458 (CASDRev. 08/14) Judgment in a Petty Criminal Case


                                         UNITED STATES DISTRICT COURT
                                             SOUTHERN DISTRICT OF CALIFORNIA
               UNITED STATES OF AMERICA                              JUDGMENT IN A CRIMINAL CASE
                                    v.                               (For Offenses Committed On or After November l, I 987)
           JUAN LUIS MONARREZ-ROMAN (I)
                                                                        Case Number:         18CR4588-H

                                                                     Roxana Sandoval, Federal Defenders of San Diego, Inc.
                                                                     Defendant's Attorney
 REGISTRATION NO.                   73172-065
 0 -
 The Defendant:

 IZ!   pleaded guilty to count(s)          1 of the Superseding Information.

 D   was found guilty on count(s)
     after a olea of not guiltv.
 Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):
                                                                                                                         Count
 Title & Section                         Nature of Offense                                                             Number(s)
 8 USC 1325                              IMPROPER ENTRY BY AN ALIEN (Misdemeanor)                                          1




       The defendant is sentenced as provided in pages 2 through               2            of this judgment.


 D     The defendant has been found not guilty on count(s)

 [gJ   Count(s)   1 of the felony Information                   is dismissed on the motion of the United States.


 1ZJ   Assessment of$10.00 waived.


 IZI   Fine waived              D Forfeiture pursuant to order filed                                               , included herein.
        IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days of any
 change of name, residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this
 judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and United States Attorney of
 any material change in the defendant's economic circumstances.




         FILED
            JAN 31 2:·;9
                           __J
   CLERK US DIS I HIC I COU . r
SOUTHHlN DIS fHICl 01· CA rGRNIA                                                                                          18CR4588-H
BY                              DEPUTY
AO 245B (CASD Rev. 08/14) Judgment in a Petty Criminal Case

DEFENDANT:               JUAN LUIS MONARREZ-ROMAN (1)                                              Judgment - Page 2 of2
CASE NUMBER:             18CR4588-H

                                                   IMPRISONMENT
 The defendant is hereby committed to the custody of the United States Bureau of Prisons to be imprisoned for a term of:
 6 MONTHS.




 D     Sentence imposed pursuant to Title 8 USC Section 1326(b).
 0     The court makes the following recommendations to the Bureau of Prisons:




 0     The defendant is remanded to the custody of the United States Marshal.

 0     The defendant shall surrender to the United States Marshal for this district:
       0    at                              P.M.              on
        0    as notified by the United States Marshal.

       The defendant shall surrender for service of sentence at the institution designated by the Bureau of
 D
       Prisons:
        0    on or before
        0    as notified by the United States Marshal.
        D    as notified by the Probation or Pretrial Services Office.

                                                        RETURN
 I have executed this judgment as follows:

       Defendant delivered on


 at   ~~~~~~~~~~~~
                                          , with a certified copy of this judgment.


                                                                   UNITED STATES MARSHAL



                                     By                     DEPUTY UNITED STATES MARSHAL



                                                                                                           18CR4588-H
